Citation Nr: 1501425	
Decision Date: 01/12/15    Archive Date: 01/20/15

DOCKET NO.  12-09 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi


THE ISSUE

Entitlement to dependency and indemnity compensation based upon service connection for the cause of death of the Veteran. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel




INTRODUCTION

The Veteran served on active duty from June 1955 to July 1977.  He died in November 2007.  The appellant is his widow.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from RO decisions of March 2009 and December 2011.  

In July 2012 the appellant presented sworn testimony in support of her appeal before the undersigned Veterans Law Judge about the issue reflected on the title page and seven other claims.  In May 2014, the Board granted service connection for purposes of accrued benefits for diabetes mellitus, diabetic retinopathy, and lower extremity peripheral neuropathy.  The Board denied claims involving hypertension, Dupuytren's contractures, residuals of chronic lymphocytic leukemia and hemolytic anemia, and hepatitis.  The Board also remanded the claim for dependency and indemnity compensation based upon service connection for the cause of death of the Veteran for further evidentiary development.  Such development having been fully and satisfactorily accomplished, the matter is once again before the Board for further appellate review.

The Board has reviewed the Veteran's physical claims file and also evidence available in his VA electronic files.


FINDING OF FACT

The Veteran's service-connected diabetes was a contributory cause of his death.



CONCLUSION OF LAW

Dependency and indemnity compensation based upon service connection for the cause of the Veteran's death is warranted.  38 U.S.C.A. §§ 1310, 5107 (West 2014); 38 C.F.R. §§ 3.5, 3.312 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Once the evidence has been assembled, it is the Board's responsibility to evaluate the record. 38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

Dependency and indemnity compensation

Dependency and indemnity compensation may be awarded to a veteran's surviving spouse, children, or parents for death resulting from a service-connected or compensable disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  In order to establish service connection for the cause of a Veteran's death, the evidence must show that a disability incurred in or aggravated by service was either the principal cause of death or a contributory cause of death. 

The service-connected disability will be considered the principal, or primary, cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it causally shared in producing death, but rather it must be shown that there was a causal connection.  In making such determination, it must be remembered that there are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions.  Even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

As set forth above, the Veteran was posthumously granted service connection for diabetes.  According to his death certificate, he died of hepatocellular carcinoma.  The appellant contends that the Veteran's diabetes caused or contributed to his subsequent development of hepatocellular carcinoma.  

In the attempt to support the appellant's claim, the VA referred this question to a VA physician for an informed, expert medical opinion.  The physician was provided with the Veteran's claims file, to include his service treatment records, his medical treatment records, his terminal hospital records, and his death certificate.  In a June 2014 written opinion, the physician summarized the medical literature surrounding this topic and then noted that the Veteran had essentially two risk factors for the development of hepatocellular carcinoma, diabetes and fatty liver disease.  The physician concluded that as likely as not both risk factors, diabetes and fatty liver disease, contributed to the development of hepatocellular carcinoma.  

Based upon this expert opinion, the Board holds that service connection for the cause of the Veteran's death is warranted.  Dependency and indemnity compensation is therefore granted to the appellant.

ORDER

Dependency and indemnity compensation is granted, subject to the laws and regulations governing the award of monetary benefits.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


